Citation Nr: 0603966	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of a May 2003 reduction of a 10 percent rating 
for instability of the right knee.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
July 2005.  

(Consideration of the claim for an increased rating for 
degenerative joint disease of the right knee is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1. In an October 2001 rating decision, the RO assigned a 10 
percent rating for right knee instability, effective June 2, 
2001. 

2. Following an October 2002 VA examination, the RO proposed 
to reduce the rating for service-connected right knee 
instability from 10 percent to a noncompensable rating.  

3.  By a letter dated in November 2002, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation.

4.  By a rating decision dated in May 2003, the RO 
implemented the reduction, effective from August 1, 2003.

5.  Multiple examinations conducted since the October 2001 
award show the absence of any instability of the right knee.


CONCLUSION OF LAW

The reduction of the 10 percent rating for right knee 
instability was warranted.  38 U.S.C.A. §§ 1155, 5107, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.344, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2002 rating action, the RO proposed the 
reduction of the rating for the veteran's right knee 
instability from 10 percent to a noncompensable level based 
on VA findings contained in a VA examination of October 2002.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in November 2002.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

By a letter dated in May 2003, the RO informed the veteran of 
a May 2003 rating decision by which the RO reduced his rating 
for right knee instability to a noncompensable level, 
effective August 1, 2003.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

The Board must next address whether the reduction was 
warranted.  The veteran's 10 percent rating for right knee 
instability was made effective on June 2, 2001, and continued 
until August 1, 2003.  Because the evaluation had not been in 
effect for five years or more, compliance with the provisions 
of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. 
§ 3.344(c).  These provisions do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Under DC 5257, slight impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate impairment.  A 30 percent rating 
requires severe impairment.  38 C.F.R. § 4.71a, DC 5257.

In the October 2001 rating decision, the RO based the award 
of a 10 percent rating upon findings noted in the report of a 
June 2001 VA orthopedic examination.  In that report, it was 
noted that the veteran had an intact Lachman's test, but it 
was about 1-2+.  He had minimal medial collateral ligament 
and lateral cruciate ligament laxity in the normal step off 
of the tibia, indicating that he had an intact posterior 
cruciate ligament.  He had a positive McMurray sign.  It was 
felt that he had a possible meniscus tear.  

In the May 2003 rating decision in which the RO reduced the 
veteran's disability rating, the RO relied upon findings 
noted in the reports of January 2002, July 2002, October 
2002, and March 2003 VA examinations.  In the January 2002 
report, it was noted that varus and valgus stress tests, 
Lachman, and McMurray were negative.  It was noted that he 
used a brace, which appeared to the examiner to be one of the 
things he should be doing to care for his knee.  In July 
2002, it was noted that the veteran complained of his knee 
giving way at times.  No ligamentous instability was noted on 
examination.  In the October 2002 report, it was noted that 
the veteran reported experiencing giving way of his knee 
sometimes.  Upon examination, no ligamentous instability was 
demonstrated.  In March 2003, the veteran told the examiner 
that use of the knee brace gave him improved stability.  Upon 
examination, the patella was stable "as well as the gross 
stability of the knee including full ligamentous testing[, 
but i]t was very difficult to get a complete and reliable 
ligamentous exam[ination] . . ."  

In disagreeing with the rating reduction, the veteran 
maintained that he continued to experience various symptoms 
in his right knee, including instability, and that he did not 
believe a reduction was warranted.

Also associated with the claims file were VA outpatient 
treatment records.  These records show that, in January 2003, 
the veteran continued to report instability, but upon 
examination his ligaments were considered stable.  

The veteran provided testimony at a Board hearing in July 
2005.  He reported that he was still wearing braces for his 
knees and that he had also been prescribed a cane.  He 
testified that he experienced instability in his right knee 
for which he was prescribed the use of a brace.  He said that 
if he moved too quickly he heard a pop and the knee gave out.  

Despite his contentions to the contrary, the veteran does not 
continue to experience right knee instability, if he ever 
did.  Even the June 2001 examination, upon which the RO based 
the award of the 10 percent rating, did not reveal 
instability per se.  The ligament laxity noted on normal step 
off merely revealed that he in fact had an intact posterior 
cruciate ligament.  He had an "intact Lachman" on both 
sides and the examiner clearly indicated that the veteran had 
no instability to varus or valgus stress on the left side.  
He was not as clear when describing the right side.  What is 
clear, however, is that the veteran did not have instability 
when examined thereafter.  In January, July, and October 
2002, the veteran reported problems with his knee giving way, 
and the examiners checked for problems with instability, but 
found none.  In March 2003, the examiner even indicated that 
the veteran lacked any objective evidence of right knee 
pathology.  As best the examiner could determine there was no 
problem with instability.  Consequently,  the Board finds 
that the evidence shows that the veteran no longer 
experiences any right knee instability, if he ever did.  He 
has complained of problems with the knee giving way, but on 
each occasion after June 2001 no such problem was found.  
Absent such a problem, a compensable rating is not warranted.  
The reduction was therefore proper.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through a December 2003 letter and a June 
2004 statement of the case (SOC), the RO notified the veteran 
of the legal criteria governing his claim, the evidence that 
had been considered in connection with his claim, and the 
bases for the reduction.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  (Although the December 2003 letter was couched in 
terms of what was required to substantiate a claim for an 
increased rating, the SOC made it clear that the previously 
assigned 10 percent rating had been reduced on account of a 
lack of showing of instability.  Thus, the veteran was put on 
notice as to what was required-a showing of at least slight 
instability-for the restoration of a compensable rating.)

The Board also finds that the notice letter and SOC satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those notifications, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was asked to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The records 
relative to the claim have been obtained and the veteran 
underwent several VA examinations, as noted above.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The reduction of the 10 percent rating was proper; the 
restoration of the rating sought by the veteran is denied.


REMAND

The veteran's degenerative joint disease of the right knee is 
currently evaluated as 10 percent disabling.  The veteran 
contends that he is entitled to an increased rating.  

The veteran's right knee was last examined by VA in March 
2003, almost three years ago.  At that time he had no 
effusion and range of motion of 45 degrees.  The veteran was 
noted to have a great deal of pain with any range of motion.  
Nevertheless, the examiner concluded that he did not have any 
objective evidence to explain the limitation of motion of the 
right knee.  The veteran has continued to complain of 
constant pain in his right knee and testified in July 2005 
that he has experienced worsening pain.  No assessment has 
been made as to the degree that functional impairment due to 
problems such as pain causes in terms that can be equated to 
the rating criteria.  A new examination is therefore required 
in order to assess the veteran's current status, including 
all functional impairments.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
any additional sources of treatment 
for his service-connected right knee 
disability.  Any outstanding records 
identified by the veteran should be 
obtained and associated with the 
claims file.

2.  The RO should schedule a VA 
orthopedic examination to determine 
the extent of the veteran's right 
knee degenerative joint disease.  
All necessary tests and studies, 
including range of motion studies, 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  This should be 
done both in terms of flexion and 
extension.  VAOPGCPREC 09-2004.  

3.  After the requested development 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Consideration should be 
given to the possibility of separate 
ratings based on limitation of 
flexion and limitation of extension.  
Id.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


